EXHIBIT Washington Trust Bancorp, Inc. Form of Deferred Stock Unit Award Agreement The form of Deferred Stock Unit Award Agreement (the “Agreement”) contains blanks where the executive’s name, target number of shares, grant date, vesting date, performance period, shortened performance period start date, and months in term provided under the Agreement vary for each executive.The information for the executive officers who entered into the Agreement is provided in the following chart: Executive Officer Target number of share Grant date Vesting date Performance period Shortened performance period start date Months in term John C Warren 6,007 June16, 2008 April30, 2010 January1, 2008 through December31, 2009 January1, 2008 22 John F. Treanor 6,086 June16, 2008 June16, 2011 January1, 2008 through December31, 2010 January1, 2008 36 WASHINGTON
